Citation Nr: 1230657	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-47 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right shoulder tendinitis and impingement syndrome, claimed as right shoulder pain.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for major depressive disorder; obsessive-compulsive disorder; schizophrenia, paranoid type.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for back pain.

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for a muscle disorder, claimed as joint ache muscle condition.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from February 11, 2003 to May 21, 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A February 2008 rating decision denied, inter alia, entitlement to service connection for major depressive disorder, obsessive compulsive disorder, and paranoid type schizophrenia; right shoulder tendinitis and impingement syndrome; and high blood pressure.  A June 2008 rating decision denied, inter alia, entitlement to service connection for chronic sinusitis, back pain, a right ankle disorder, and a muscle disorder, which was also claimed as joint ache muscle condition.   

The Veteran did not express disagreement with those decisions; however, in September and October 2008, within one year of receiving notices regarding those decisions, he sought to reopen those claims.  A March 2009 rating decision confirmed and continued the previous denial of each claimed disability, and the Veteran perfected a timely appeal.

This appeal also arose from a May 2009 rating decision in which the RO denied a TDIU.


In March 2010 the Veteran withdrew his request for a Travel Board or a video conference hearing.

In November 2011 the Veteran submitted additional argument to the Board for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in November 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file, including the paperless Virtual VA claims file, reveals that further RO action is warranted before deciding the claims.

In correspondence received in November 2011, the Veteran asked the Board to obtain his ongoing VA treatment records from the San Juan VA Medical Center because he believes they support his claims on appeal.  Therefore, the Board must remand the claims to the RO via the AMC to obtain the records requested by the Veteran from the San Juan VA Medical Center dated from February 2010 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In support of his claims, he submitted a March 2009 private medical opinion from N.O., M.D., who opined that it is more probable than not that the Veteran's right shoulder, hypertension, depression, right ankle problem, back pain, and sinusitis are service connected.  While Dr. N.O.'s report reflects that she elicited a subjective medical history from the Veteran, her medical opinion was unsupported by an articulated rationale.  Therefore, the opinion is afforded little, if any, probative value and is insufficient to decide the claims on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Accordingly, the Board finds that a remand also is necessary to arrange for VA examinations and medical opinions for several of the claimed disabilities because the competent medical evidence on file is insufficient for VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's service treatment records from his first period of service are silent for complaints, findings, or treatment for shoulder problems, high blood pressure, right ankle problems, sinus problems, or muscle problems.  In February 1976 treatment notes, he complained of sore throat, hoarseness, and earache.  The impression was upper respiratory infection.  In a June 1976 separation report of medical history, the Veteran denied ever having or currently having painful or "trick" shoulder, high blood pressure, sinusitis, or swollen or painful joints.  However, he indicated that he had ear, nose, or throat trouble; recurrent back pain; depression or excessive worry; and nervous trouble.  He also answered "no" and "don't know" to ever having or currently having arthritis, rheumatism, or bursitis.  A physician's summary elaborated that the Veteran had occasional sore throat.  In a June 1976 separation examination report, blood pressure was recorded as 110/68; clinical evaluation of the upper extremities, lower extremities, spine, sinuses, and psychiatric functioning was reported as normal. 
   
The Board notes that the Veteran's service treatment records from his second period of service are unavailable, with the exception of three sick slips.  The Board is mindful that in a case such as this VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

A March 2003 sick slip reflects that the Veteran was seen for sinusitis, body ache, and back pain; Allegra was prescribed.  A May 1, 2003 sick slip indicates that he was seen for right shoulder pain; a right shoulder x-ray was ordered or performed, Flexeril and Naproxen were prescribed, and he was discharged to duty.  A May 15, 2003 sick slip shows that he was seen for back pain and right shoulder pain.  He was sent to his quarters for 24 hours and placed on light duty for five days.   

The Veteran contends that his right shoulder disability began in May 2003.  Reported findings from a September 2004 electroneuromyographic (EMG) examination of the right upper extremity suggested a local injury at the level of the rotator cuff muscles.  Additional private treatment records diagnosed right shoulder tendinitis and impingement syndrome.  During a November 2007 VA joints examination, he reported right shoulder pain since May 2003 when he was activated to perform a lot of mechanic work.  The diagnosis was right shoulder tendinitis and impingement syndrome; however, the examiner did not render a medical opinion regarding whether the current right shoulder disability is related to service.  Therefore, a VA examination is warranted.

Regarding the claim for high blood pressure or hypertension, the Veteran contends in his February 2007 claim that this disability began in 2004.  In a July 2005 private treatment record, he stated that situations at work caused his high blood pressure.  In a December 2005 treatment note from Centro Cardiovascular de Caguas, the diagnosis included hypertension.  Subsequent private and VA treatment records show evaluation and treatment for hypertension.  The AMC/RO should ask the Veteran to identify any private or VA treatment records pertaining to hypertension dated prior to December 2005.  

Regarding the claimed psychiatric disorder, as noted, the Veteran complained of depression and nervous trouble at separation from service in 1976.  In a post-service psychiatric medical report completed by J.C., M.D., in association with the Veteran's disability claim from the Social Security Administration (SSA), Dr. J.C. indicated that he had treated the Veteran since October 1994, with an irregular frequency of contacts, including a period between June 2000 and May 2005 when the Veteran was not treated.  The Veteran had reported that his psychiatric symptoms began initially in 1993 or 1994.  The diagnosis was paranoid schizophrenia, obsessive compulsive disorder, and depression NOS (not otherwise specified).  In October 2003, the Veteran's wife stated that after activation in 2003, the Veteran had been depressed.  

The Veteran should be afforded a VA mental disorders examination to determine whether the claimed psychiatric disability was incurred in or related to the first period of service or aggravated by the second period of service.  

For purposes of aggravation of a preexisting disability, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The AMC/RO also should schedule VA examinations to evaluate the nature of the Veteran's claimed back pain and sinusitis disabilities and to obtain an opinion as to whether such is possibly related to service.  Again, the Veteran complained of back pain at separation examination in June 1976 and in March and May 2003.  In an April 2006 VA treatment note, the Veteran complained of upper to middle back pain since 2003 that was worse in the last six months.  April 2006 VA chest x-ray findings included small anterior marginal spurs seen at the upper dorsal spine.  The impression of a May 2006 thoracic spine x-ray was thoracic spondylosis.  Similarly, the Veteran was treated for sinusitis during service in March 2003.  Post-service private treatment records reflect treatment for sinusitis, which was confirmed on CT examination in September 2007.  Medical opinions are necessary to determine whether the current thoracic spondylosis and sinusitis disabilities are related to service.

Finally, the Veteran contends that a TDIU is warranted due to service-connected sleep apnea and due to his claimed disabilities on appeal.  As a result, the claim for a TDIU is inextricably intertwined with the other service connection claims currently on appeal, because the final outcome of those claims could materially affect the result of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be readjudicated after the AMC/RO readjudicates the remaining issues on appeal following the completion of the development requested on remand.

If, following readjudication, the TDIU claim cannot be granted on a schedular basis under 38 C.F.R. § 4.16(a), the AMC/RO should specifically address whether the case should be referred to the Director of the Compensation and Pension Service for their consideration of the Veteran's entitlement to an extra-schedular rating for individual unemployability under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the claimed disabilities at any time.  In particular, the AMC/RO should request relevant VA treatment records from the San Juan VA Medical Center dated from February 2010 to the present and any private or VA treatment records pertaining to hypertension prior to December 2005.  If any requested records are unavailable, then the claims file should be annotated as such and the Veteran should be so notified.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine whether a current right shoulder disability is possibly related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current right shoulder disability is related to any event or injury during military service, including his complaints of right shoulder pain in May 2003.  A medical analysis and rationale must be included with the opinion.

3.  After the development in Instruction #1 has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine whether any current spine disability, including thoracic spondylosis, is possibly related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current spine disability is related to any event or injury during military service, including his complaints of back pain at separation from service in June 1976 and his complaints of back pain in March and May 2003.  A medical analysis and rationale must be included with the opinion.

4.  After the development in Instruction #1 has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination by a psychiatrist or psychologist to determine the current nature of the Veteran's psychiatric disability and to obtain an opinion as to whether such disorder is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

Following a thorough review of the claims folder and examination of the Veteran, the psychiatrist or psychologist is asked to respond to the following:

(a) Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, to include major depressive disorder, obsessive compulsive disorder, or schizophrenia, paranoid type, is related to active military service.  Please provide the medical reasoning for your opinion, to include the significance, if any, of the Veteran's reports of depression or excessive worry and nervous trouble at separation examination in June 1976.
(b) Based on the evidence and sound medical principles, did the Veteran undebatably have a preexisting psychiatric disability, to include major depressive disorder, obsessive compulsive disorder, or schizophrenia, paranoid type, prior to entering his second period of service in February 2003?  If so, did the underlying psychiatric disability permanently worsen in severity during service (aggravated)?  Please provide the medical reasoning for your opinion.  
(c) If there was a permanent worsening in the severity of an underlying psychiatric disability during the second period of service, the examiner should provide an opinion as to whether that permanent worsening in severity was undebatably due to the natural progress of the disorder.  Please provide the medical reasoning for your opinion. 

5.  After the development in Instruction #1 has been completed to the extent possible, schedule the Veteran for a VA sinus examination to obtain a medical opinion from a physician as to whether any current sinusitis disorder is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sinusitis arose during service or is otherwise related to any incident of service, including treatment for sinusitis therein.  The medical rationale for all opinions expressed should be provided.

6.  After the above development has been completed to the extent possible, if competent and credible evidence is submitted showing that any of the remaining claimed disabilities (high blood pressure, a right ankle disability, and a muscle disorder claimed as joint ache muscle condition) currently exist and suggesting that any such disability is possibly related to service (or service connected disability), then the Veteran should be afforded an appropriate VA examination on that claimed condition to obtain a nexus opinion.

7.  Review the file to determine whether any new foreign language documents have been added to the claims file since April 2012 when documents that required translation were returned to the Board.  If so, arrange to have the documents translated, and associate the translations with the claims file.

8.  After all of the development requested above has been completed to the extent possible, the Veteran's claims for service connection should be readjudicated.  Following the above, the claim for a TDIU should again be reviewed.  If additional development is deemed necessary, to include obtaining a medical opinion if indicated, such should be accomplished.  Thereafter, readjudicate the claim for a TDIU, to include whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) (2011) if necessary.

If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


